DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AlA 35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim 1 limitation “means for performing” has been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “performing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 4 limitation “means are further configured to perform” has been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “configured to perform” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 6 limitation “means are further configured to perform” has been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “configured to perform” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 8 limitation “means are further configured to perform” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, , because it uses use a generic placeholder “means” coupled with functional language “configured to perform” 
Claim 10 limitation “means are further configured to perform” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, , because it uses use a generic placeholder “means” coupled with functional language “configured to perform” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 11 limitation “means comprise” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, , because it uses use a generic placeholder “means” coupled with functional language “means comprise” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim(s) 1, 4, 8, 10, 11 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: regarding claims 1, 4, 8, 10, the specification in paragraph(s) [0006, 0011, 0013] discloses a user equipment being equipped with means for performing…, means are further configured…, and means comprise ….  Also, in Fig.7 shows a block diagram of a system in accordance with means for performing…, means are further configured…, and means comprise ….. (Fig.7 @ 72, 74, 76, 77, 78 , 79). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (EP 2 422 542 B1) in view of Hoek et al. (EP 2 112771 A1).

Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 1, an apparatus comprising means for performing: executing (94, 110), in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs;
an apparatus comprising means for performing: executing, in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs (i.e. a base station controller (BSC) 10 controls wireless communications within multiple cells 12, which cells are served by corresponding base stations 14,  facilitates communication using OFDM with mobile and/or wireless terminals 16 that are within the cell 12, in order to minimize the control signaling with transmitting CQI data from mobile stations to the base station, supporting MU-MIMO, the CQI during MU-MIMO operation is estimated based on SU-MIMO CQI data, the network operate in SU- MIMO (first mode) for single user, and occupying the number of sub-carrier frequencies and timeslots per unit time), obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. in operation, each mobile station feeds back its information for each mobile station across a plurality of preferred single-determining whether to operate in the first mode of operation or the second mode operation (i.e. the base determines/decides whether to operate in the SU-MIMO (first mode) or to switch to MU-MIMO (second mode) at step 509 of fig. 5), and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. networks that support MU-MIMO operation often will operate in SU- MIMO until the call load exceeds a certain threshold and then switch to MU-MIMO (second mode) operation, and  when switching from SU-MIMO operation to MU-MIMO operation, the communication resource units may remain the same size as occupy the same number of sub-carrier- frequencies and timeslots per unit time, and when it is determined that the call load is below the threshold, the base station operates in the SU-MIMO (first mode))”). 
Yuan et al. also disclose the following features: regarding claim 2, wherein the Multiple Input Multiple Output operation is executed, in the first mode of operation, using channel metric data as inputs to said operation (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0008, 0011, 0018 & 0050-0056] summarized as “the base station executes SU-MIMO (first mode) operation after consulting the knowledge 
Yuan et al. is short of expressly teaching “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table”.
Yuan et al. also do not expressly disclose the following features: regarding claim 8, wherein the means are further configured to perform: providing channel metric data for use in updating said statistical model.
Hoek et al. disclose a method and system of adaptive MIMO mode selection with the following features: regarding claim 1, obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (Fig. 1, an example of a method of MIMO method selection, see teachings in [0016-0019 & 0033-0035] summarized as “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. obtaining channel estimation of the mobile station 602 (fig.6) that communicating with the base station 601 calculating SINR using as an input parameter the channel estimation of the mobile station 602, the base station 601 selecting a set of MIMO mode depending on the value of the SINR, and if the SINR is smaller than the threshold value, the base station 601 selects a first MIMO mode at 103, and if the SINR is greater than the threshold, the base station 601 selects 
 Hoek et al. also disclose the following features: regarding claim 8, wherein the means are further configured to perform: providing channel metric data for use in updating said statistical model (Fig. 1, an example of a method of MIMO method selection, see teachings in [0016-0019] summarized as “the base station 601 calculating SINR using as an input parameter the channel estimation of the mobile station 602, and the cell load value is calculated the base station 601 and the cell load value is stored in the memory and used after the MIMO nodes are selected”.
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan et al. by using the features as taught by Hoek et al. in order to provide a more effective and efficient system that is capable of obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs, and providing channel metric data for use in updating said statistical model. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 12:
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 12, a method comprising: executing, in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs; obtaining, in a second mode of a method comprising: executing, in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs (i.e. a base station controller (BSC) 10 controls wireless communications within multiple cells 12, which cells are served by corresponding base stations 14,  facilitates communication using OFDM with mobile and/or wireless terminals 16 that are within the cell 12, in order to minimize the control signaling with transmitting CQI data from mobile stations to the base station, supporting MU-MIMO, the CQI during MU-MIMO operation is estimated based on SU-MIMO CQI data, the network operate in SU- MIMO (first mode) for single user, and occupying the number of sub-carrier frequencies and timeslots per unit time), obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. in operation, each mobile station feeds back its information for each mobile station across a plurality of preferred single-user PMI data and its CQI data to the base stations/cells during SU-MIMO operation, the base may schedule MU-MIMO operation determining whether to operate in the first mode of operation or the second mode operation (i.e. the base determines/decides whether to operate in the SU-MIMO (first mode) or to switch to MU-MIMO (second mode) at step 509 of fig. 5), and determining whether a load level of a communication node is above or below a threshold, wherein the method operates in the first mode when the load level is below said threshold and operates in the second mode when the load level is above said threshold (i.e. networks that support MU-MIMO operation often will operate in SU- MIMO until the call load exceeds a certain threshold and then switch to MU-MIMO (second mode) operation, and  when switching from SU-MIMO operation to MU-MIMO operation, the communication resource units may remain the same size as occupy the same number of sub-carrier- frequencies and timeslots per unit time, and when it is determined that the call load is below the threshold, the base station operates in the SU-MIMO (first mode))”).
Yaun et al. also disclose the following features: regarding claim 13, further comprising determining said load level (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0055] summarized as “the base station determines the load level and if the load exceeds a certain threshold, it will switch into MU-MIMO mode in order to service the increased load”). 
estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table”.
Hoek et al. disclose a method and system of adaptive MIMO mode selection with the following features: regarding claim 12, obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (Fig. 1, an example of a method of MIMO method selection, see teachings in [0016-0019 & 0033-0035] summarized as “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. obtaining channel estimation of the mobile station 602 (fig.6) that communicating with the base station 601 calculating SINR using as an input parameter the channel estimation of the mobile station 602, the base station 601 selecting a set of MIMO mode depending on the value of the SINR, and if the SINR is smaller than the threshold value, the base station 601 selects a first MIMO mode at 103, and if the SINR is greater than the threshold, the base station 601 selects a second MIMO mode at 104, and cell load value is calculated the base station 601 and the cell load value is stored in the memory and used after the MIMO nodes are selected)”). 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan et al. by using the features as taught by Hoek et al. in order to provide a more effective and efficient system that is capable of obtaining, in a second mode of operation, estimated Multiple 
Regarding claim 14:
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 14, a non-transitory computer-readable medium comprising computer program instructions stored thereon for perform at least the following: executing (94, 110), in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs; obtaining (96, 111), in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table; determining (92, 108) whether to operate in the first mode of operation or the second mode operation; and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0008, 0011, 0014, 0018, 0042 & 0050-0058] summarized as “a non-transitory computer-readable medium comprising computer program instructions stored thereon for perform at least the following: executing, in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs (i.e. a programmed general obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. in operation, each mobile station feeds back its information for each mobile station across a plurality of preferred single-user PMI data and its CQI data to the base stations/cells during SU-MIMO operation, the base may schedule MU-MIMO operation (second mode), it pairs two or more mobile stations to share a MU-MIMO resource unit and adjusts the CQIs of those two mobile stations as dictated by the knowledge pool mapping), determining whether to operate in the first mode of operation or the second mode operation (i.e. the base determines/decides whether to operate in the SU-MIMO (first mode) or to switch to MU-MIMO (second mode) at step 509 of fig. 5), and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. networks that support MU-MIMO operation often will operate 
Yuan et al. is short of expressly teaching “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table”.
Hoek et al. disclose a method and system of adaptive MIMO mode selection with the following features: regarding claim 14, obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (Fig. 1, an example of a method of MIMO method selection, see teachings in [0016-0019 & 0033-0035] summarized as “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. obtaining channel estimation of the mobile station 602 (fig.6) that communicating with the base station 601 calculating SINR using as an input parameter the channel estimation of the mobile station 602, the base station 601 selecting a set of MIMO mode depending on the value of the SINR, and if the SINR is smaller than the threshold value, the base station 601 selects a first MIMO mode at 103, and if the SINR is greater than the threshold, the base station 601 selects a second MIMO mode at 104, and cell load value is calculated the base station 601 and 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan et al. by using the features as taught by Hoek et al. in order to provide a more effective and efficient system that is capable of obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 15, an apparatus comprising: a first module for executing, in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs; a second module for obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table; a third module for determining whether to operate in the first mode of operation or the second mode operation; and a fourth module for determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in an apparatus comprising: a first module for executing, in a first mode of operation, a Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multiple Input Multiple Output operation outputs (i.e. a base station controller (BSC) 10 controls wireless communications within multiple cells 12, which cells are served by corresponding base stations 14,  facilitates communication using OFDM with mobile and/or wireless terminals 16 that are within the cell 12, in order to minimize the control signaling with transmitting CQI data from mobile stations to the base station, supporting MU-MIMO, the CQI during MU-MIMO operation is estimated based on SU-MIMO CQI data, the network operate in SU- MIMO (first mode) for single user, and occupying the number of sub-carrier frequencies and timeslots per unit time), a second module for obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. in operation, each mobile station feeds back its information for each mobile station across a plurality of preferred single-user PMI data and its CQI data to the base stations/cells during SU-MIMO operation, the base may schedule MU-MIMO operation (second mode), it pairs two or more mobile stations to share a MU-MIMO resource unit and adjusts the CQIs of those two mobile stations as dictated by the knowledge pool mapping), a third module for determining whether to operate in the first mode of operation or the second mode operation (i.e. the base determines/decides whether to operate in the SU-MIMO (first mode) or to switch to MU-MIMO (second mode) at step 509 of fig. 5), and a fourth module for determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. networks that support MU-MIMO operation often will operate in SU- MIMO until the call load exceeds a certain threshold and then switch to MU-MIMO (second mode) operation, and  when switching from SU-MIMO operation to MU-MIMO operation, the communication resource units may remain the same size as occupy the same number of sub-carrier- frequencies and timeslots per unit time, and when it is determined that the call load is below the threshold, the base station operates in the SU-MIMO (first mode))”).
Yuan et al. is short of expressly teaching “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table”.
Hoek et al. disclose a method and system of adaptive MIMO mode selection with the following features: regarding claim 15, obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (Fig. 1, an example of a method of MIMO method selection, see teachings in [0016-0019 & 0033-0035] summarized as “obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. obtaining channel estimation of the mobile station 602 (fig.6) that communicating with the base station 601 calculating SINR using as an input parameter the channel estimation of the mobile station 602, the base station 601 selecting a set of MIMO mode depending on the value of the SINR, and if the SINR is smaller than the threshold value, the base station 601 selects a first MIMO 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan et al. by using the features as taught by Hoek et al. in order to provide a more effective and efficient system that is capable of obtaining, in a second mode of operation, estimated Multiple Input Multiple Output operation outputs. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (EP 2 422 542 B1) in view of Hoek et al. (EP 2 112771 A1) as applied to claim 1 above, and further in view of Cho et al. (US 2006/0256805 A1).

Yuan et al. and Hoek et al. disclose the claimed limitations as described in paragraph 6 above. Yuan et al. and Hoek et al. do not disclose the following features: regarding claim 5, wherein said lookup table is populated offline.
Cho et al. disclose a feedback system and method which is capable of efficiently collecting channel information from mobile stations with the following features: regarding claim 5, wherein said lookup table is populated offline (Fig. 1, a schematic block diagram illustrating a multi-user multiple-input multiple-output (MIMO) cellular communication system according to the present invention, see teachings in [0030-0036] 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan et al. with Hoek et al. by using the features as taught by Cho et al. in order to provide a more effective and efficient system that is capable of populating lookup table offline . The motivation of using these functions is that it is more cost effective and dynamic.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (EP 2 422 542 B1) in view of Hoek et al. (EP 2 112771 A1) as applied to claim 1 above, and further in view of Jain et al. (US 2013/0033989 A1).

Yuan et al. and Hoek et al. disclose the claimed limitations as described in paragraph 6 above. Yuan et al. and Hoek et al. do not disclose the following features: regarding claim 7, wherein said statistical model is a machine-learned model.
Jain et al. disclose a method for enhanced downlink rate adaptation for LTE heterogeneous network evolved Node eNBs with the following features: regarding claim 7, wherein said statistical model is a machine-learned model (Fig. 4, shows a block diagram of a design of a base station/eNB 110 and a UE 120, which may be one of the base stations/eNBs and one of the UEs, see teachings in [0052 & 0068-0071] summarized as “transmit processor 420 may also generate reference symbols, e.g., for the PSS, SSS, and cell-specific reference signal. A transmit (TX) multiple-input multiple-output (MIMO) processor 430 may perform spatial processing, and a pseudo-code representation of the algorithm to implement the terms of the state machine 60 (fig. 6) and scheduling behavior in each state, when the scheduling rank is equal to the UE-reported rank, whereas .PSI.(SINR) is a new lookup table which may be optimized through offline computations”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yuan et al. with Hoek et al. by using the features as taught by Jain et al. in order to provide a more effective and efficient system that is capable of having statistical model as a machine-learned model. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
3/10/2022                
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473